UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IAN ANDRE PERSAUD, a/k/a Baby Face Persaud, a/k/a Mark Persaud,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:01-cr-00036-FDW-7; 3:12-cv-00509-FDW)


Submitted:   March 27, 2013                 Decided:   April 2, 2013


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Christopher Cary Fialko, RUDOLF, WIDENHOUSE & FIALKO, PA,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ian Andre Persaud, a federal prisoner, seeks to appeal

the district court’s order dismissing in part and denying in

part his petition for a writ of habeas corpus.                      In the petition,

Persaud asserted he was entitled to relief under 28 U.S.C.A.

§ 2255 (West Supp. 2012), and alternatively, under 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2012) and for a writ of error coram

nobis pursuant to 28 U.S.C. § 1651 (2006).                    The district court

dismissed Persaud’s § 2255 motion as successive and denied his

alternate claims.         We dismiss in part and affirm in part.

               To   the   extent     that       Persaud   seeks     to   appeal    the

district court’s dismissal of his § 2255 motion as successive,

we conclude that he has failed to make the requisite showing for

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(B)

(2006);   Miller-El       v.    Cockrell,       537   U.S.   322,    336-38   (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); United States v.

Winestock, 340 F.3d 200, 205-06 (4th Cir. 2003).                         Accordingly,

we deny a certificate of appealability and dismiss this portion

of the appeal.        To the extent that Persaud appeals the district

court’s denial of his alternate claims, we have reviewed the

record and find no reversible error.                  Accordingly, we affirm the

denial for the reasons stated by the district court.                      See United

States    v.    Persaud,       No.   3:12-cv-00509-FDW       (W.D.N.C.      Nov.   26,

2012).     We dispense with oral argument because the facts and

                                            2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     3